[roadrunnereighthamendmen001.jpg]
EXECUTION VERSION EIGHTH AMENDMENT TO CREDIT AGREEMENT EIGHTH AMENDMENT TO
CREDIT AGREEMENT (this “Eighth Amendment”) dated as of January 11, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”),
each of the Subsidiaries of the Company identified as “Subsidiary Guarantors” on
the signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “Administrative Agent”), each of which is a party to
the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the Administrative Agent are parties to
that certain Credit Agreement dated as of July 21, 2017 (as amended,
supplemented, or otherwise modified from time to time prior to this Eighth
Amendment and as in effect immediately prior to the effectiveness of this Eighth
Amendment, the “Existing Credit Agreement”, and as amended by this Eighth
Amendment and as may be further amended, supplemented or otherwise modified and
in effect from time to time, the “Amended Credit Agreement”). WHEREAS, the
Company and the Subsidiary Guarantors request that the Lenders and the
Administrative Agent amend the Existing Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to so
amend the Existing Credit Agreement, as set forth below. NOW THEREFORE, in
consideration of the foregoing and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows: Section 1. Definitions. Except as otherwise defined in this Eighth
Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein. Section 2. Amendments to the Existing Credit Agreement. From
and after the Eighth Amendment Effective Date, the Existing Credit Agreement
shall be amended as follows: 2.01. References Generally. References in the
Existing Credit Agreement (including references to the Existing Credit Agreement
as amended hereby) to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) and each reference to the Existing
Credit Agreement in the other Loan Documents (and indirect references such as
“thereunder”, “thereby”, “therein” and “thereof”) shall be deemed to be
references to the Existing Credit Agreement as amended hereby. 2.02. Amended
Language. (a) Section 1.01 of the Existing Credit Agreement is amended by
amending and restating the following defined term as follows: “Fixed Charge
Trigger Period” means the period (a) commencing on the day when Adjusted Excess
Availability is less than the greater of (i) $17,500,000 and (ii) 10.0% of the
Maximum Borrowing Amount and (b) continuing until the day Adjusted Excess
Availability exceeds the greater of (i) $17,500,000 and (ii) 10.0% of the
Maximum Borrowing Amount for thirty (30) consecutive days; provided that the
amounts in clauses (i) and (ii) above shall be as follows for the specified time
periods below: AmericasActive:13049198.3



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen002.jpg]
Period Dollar Percentage Amount of Maximum Borrowing Amount Eighth $10,000,000
6% Amendment Effective Date until January 25, 2019 January 25, $11,875,000 7%
2019 until February 1, 2019 February 1, $13,750,000 8% 2019 until February 8,
2019 February 8, $15,625,000 9% 2019 until February 15, 2019 February
$17,500,000 10% 15, 2019 and thereafter Notwithstanding the foregoing, if the
Rights Offering Effective Date occurs during any of the specified time periods
above then the specified time periods laid out above shall no longer be in
effect. (b) Section 1.01 of the Existing Credit Agreement is amended by adding
the following defined term as follows in alphabetical order: “Eighth Amendment
Effective Date” means January 11, 2019. Section 3. Representations and
Warranties of the Loan Parties. The Loan Parties represent and warrant to the
Administrative Agent and the Lenders that as of the Eighth Amendment Effective
Date: 3.01. each of the representations and warranties set forth in the Amended
Credit Agreement and in the other Loan Documents are true and correct in all
respects (or in all material respects for such representations and warranties
that are not by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all respects (or in all material respects for such representations 2



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen003.jpg]
and warranties that are not by their terms already qualified as to materiality)
as of such earlier date, and except that for purposes of this Section 3.01, (i)
the representations and warranties contained in Section 6.05(a) and (c) of the
Amended Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 7.01 of the Amended Credit Agreement
and (ii) the representations and warranties contained in Section 6.05(b) of the
Amended Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (b) of Section 7.01 of the Amended Credit
Agreement; 3.02. both immediately before and after giving effect to this Eighth
Amendment and the transactions contemplated hereby, no Default (other than the
Specified Default) shall have occurred and be continuing, or would result
therefrom; and 3.03. both immediately before and after giving effect to this
Eighth Amendment and the transactions contemplated hereby, no Default or Event
of Default shall have occurred and be continuing, or would result therefrom,
under the Existing Investment Agreement and/or the Second Amendment Investment
Agreement (as amended) or any transactions contemplated thereby, and no fees
shall have been paid to any holders of the “Preferred Stock” in connection
therewith. Section 4. Conditions Precedent to this Eighth Amendment. This Eighth
Amendment shall become effective as of the date, upon which each of the
following conditions precedent shall be satisfied or waived (the “Eighth
Amendment Effective Date”): 4.01. Execution. The Administrative Agent shall have
received counterparts of this Eighth Amendment, executed by the Loan Parties,
the Administrative Agent and the Lenders. 4.02. Preferred Stock Consent. The
Lenders shall have received confirmation that the holders of the “Preferred
Stock” under the Existing Investment Agreement and the Second Amendment
Investment Agreement (as amended by (a) Amendment No. 1 to Investment Agreement
and Termination of Equity Commitment Letter dated as of August 3, 2018, (b)
Amendment No. 2 to Investment Agreement dated as of September 19, 2018, (c)
Amendment No. 3 dated as of November 8, 2018 and (d) Amendment No. 4 dated as of
January 9, 2019, a copy of which has been attached hereto as Exhibit A) have
consented to the Eighth Amendment in form and substance satisfactory to the
Lenders. 4.03. Costs and Expenses. The Company shall have paid all reasonable
and documented out- of-pocket costs and expenses of the Administrative Agent in
connection with this Eighth Amendment. 4.04. Fees. The Company shall pay a fee
to BMO in the amount of $300,000, for the account of each of the Lenders, which
fee shall be allocated to the Lenders on a pro rata basis in accordance with
their respective Commitments. Section 5. Reference to and Effect Upon the
Existing Credit Agreement. 5.01. Except as specifically amended or waived above,
the Existing Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed.
5.02. The execution, delivery and effectiveness of this Eighth Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Existing Credit Agreement or any Loan Document,
nor constitute a waiver of any provision of the Existing Credit Agreement or any
Loan Document, except as specifically set forth herein. 3



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen004.jpg]
Section 6. Ratification of Liability. As of the Eighth Amendment Effective Date,
the Company and the other Loan Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such parties
grant liens or security interests in their properties or otherwise act as
accommodation parties or guarantors, as the case may be, under the Loan
Documents to which they are a party, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which they are a party, and
ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the Eighth Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Eighth Amendment, the Amended Credit Agreement or any
other Loan Document. As of the Eighth Amendment Effective Date, the Company and
the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Amended
Credit Agreement (including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Eighth
Amendment, the Amended Credit Agreement or any other Loan Document). As of the
Eighth Amendment Effective Date, the Company and the other Loan Parties (a)
further acknowledge receipt of a copy of this Eighth Amendment, (b) consent to
the terms and conditions of same, and (c) agree and acknowledge that each of the
Loan Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 7. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Eighth Amendment is a Loan Document for all purposes of the
Amended Credit Agreement. This Eighth Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Eighth Amendment are for reference only and shall not affect the construction of
this Eighth Amendment. Section 8. GOVERNING LAW. THIS EIGHTH AMENDMENT, AND THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS. Section 9. Release and
Waiver. The Loan Parties each do hereby release the Administrative Agent and
each of the Lenders and each of their officers, directors, employees, agents,
attorneys, personal representatives, successors, predecessors and assigns from
all manner of actions, cause and causes of action, suits, deaths, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands, whatsoever, in law or in equity, and particularly, without
limiting the generality of the foregoing, in connection with the Amended Credit
Agreement and the other Loan Documents and any agreements, documents and
instruments relating to the Amended Credit Agreement and the other Loan
Documents and the administration of the Amended Credit Agreement and the other
Loan Documents, all indebtedness, obligations and liabilities of the Loan
Parties to the Administrative Agent or any Lender and any agreements, documents
and instruments relating to the Amended Credit Agreement and the other Loan
Documents (collectively, the “Claims”), which the Loan Parties now have against
the Administrative Agent or any Lender or ever had, or which might be asserted
by their heirs, executors, administrators, representatives, agents, successors,
or assigns based on any Claims which exist on or at any time prior to the date
of this Eighth Amendment. The Loan Parties expressly acknowledge and agree that
they have been advised by counsel in connection with this Eighth Amendment and
that they each 4



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen005.jpg]
understand that this Section 10 constitutes a general release of the
Administrative Agent and the Lenders and that they each intend to be fully and
legally bound by the same. The Loan Parties further expressly acknowledge and
agree that this general release shall have full force and effect notwithstanding
the occurrence of a breach of the terms of this Eighth Amendment or an Event of
Default or Default under the Amended Credit Agreement. [signature pages follow]
5



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen006.jpg]
[Signature Page to Eighth Amendment]



--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen007.jpg]




--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen008.jpg]




--------------------------------------------------------------------------------



 
[roadrunnereighthamendmen009.jpg]




--------------------------------------------------------------------------------



 